DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 5 have been amended. Claim 2 was canceled. Claims 1, 3-6 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 101 rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the Specification [0020]-[0021] states: “In the present embodiment, the field instrument 10 is a measuring instrument whose main-body unit has a built-in flow-rate sensor that measures a flow rate of a fluid flowing in piping (not illustrated)… The sensor 30 is a sensor of a different type than the above flow-rate sensor and is, for example, a temperature sensor, a pressure sensor, a conductivity sensor, a pH sensor, or the like” while the Specification [0027] states: “The converter 20 is configured by a board having a function of converting the measurement value measured by the sensor 30 into the measurement-result information, which is a physical quantity”. This shows that the converter convert the data of the sensor 30 that is different type with the built-in flow-rate sensor. There are no disclosure of how the converter acquires and converts the data from the built-in flow-rate sensor as claimed. Therefore, the limitation “a converter that: acquires a first measurement result from the built-in flow-rate sensors … and converts the first … measurement results respectively into first … measurement information that are physical quantities;” fails to be consistent to the description in the specification, and thus it renders the claim indefinite. 

Claims 3, 4, and 6 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

 	Regarding Claim 5, the Specification [0020]-[0021] states: “In the present embodiment, the field instrument 10 is a measuring instrument whose main-body unit has a built-in flow-rate sensor that measures a flow rate of a fluid flowing in piping (not illustrated)… The sensor 30 is a sensor of a different type than the above flow-rate sensor and is, for example, a temperature sensor, a pressure sensor, a conductivity sensor, a pH sensor, or the like” while the Specification [0027] states: “The converter 20 is configured by a board having a function of converting the measurement value measured by the sensor 30 into the measurement-result information, which is a physical quantity”. This shows that the converter convert the data of the sensor 30 that is different type with the built-in flow-rate sensor. There are no disclosure of how the converter acquires and converts the data from the built-in flow-rate sensor as claimed. Therefore, the limitation “a converter that: acquires a first measurement result from the built-in flow-rate sensors … and converts the first … measurement results respectively into first … measurement information that are physical quantities;” fails to be consistent to the description in the specification, and thus it renders the claim indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, and 13 of copending Application No. 15/897,417 in view of Ishii et al. (US 2017/0131705 A1 –hereinafter  in view of Doughty et al. (WO 2007/130215 A2 –hereinafter Doughty).
Instant application (16/506,568)
Co-pending application (15/897,417)
1. A field instrument comprising: 
A field instrument comprising: 
a main body; 
a built-in flow-rate sensor housed in the main body; 
a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; 
a converter that: 
acquires a first measurement result from the built-in flow-rate sensors and simultaneously acquires a second measurement result from the sensing device via the transmission line, and converts the first and second measurement results respectively into first and second measurement information that are physical quantities; 

a processor that: 
collects from the converter the first and second measurement information, 
obtains, using the first and second measurement information,  an operation amount of a control target instrument connected to the field instrument, and 
monitors and directly controls the control target instrument, without a host system, by outputting  a control instruction that includes the operation amount to the control target instrument.







4. The field instrument of claim 1, further comprising: a communication interface that connects to an external instrument that acquires a measurement value measured by an external measuring instrument that is not directly connected to the field instrument; wherein the processor determines the operation amount of the control target instrument based on at least one of the first and second measurement information and the measurement value, and outputs the control instruction to each of a plurality of control target instruments.



a plurality of types of sensors; 





at least one converter configured to acquire measured results of the plurality of types of sensors and to convert the measured results into measured information, the measured information being a physical quantity; and 
an information providing device comprising: 
at least one memory storing instructions; and 
at least one processor configured to execute the instructions to:  acquire and store the measured information from the at least one converter, and provide the stored measured information to an outside of the field device in a case that a predetermined condition is satisfied, wherein at least one of the plurality of types of sensors is mounted on a ground ring, and a data input/output terminal is provided at a junction between a main body of the field device and the ground ring to allow the information providing device and the at least one of the plurality 
9. (Original): The field device according to Claim 1, wherein the plurality of types of sensors comprise at least two of a flow sensor, a temperature sensor, a pressure sensor, a conductivity sensor, and a pH sensor.
3. (Original): The field device according to Claim 1, wherein the information providing comprises an external input to which an external sensor is connectable.
a main body; a built-in flow-rate sensor housed in the main body; and a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; and a sensor installation tool that installs the sensing device to an outside of the main body, the method comprising: 
acquiring a first measurement result from the built-in flow-rate sensors and simultaneously acquires a second measurement result from the sensing device via the transmission line, and converting the first and second measurement results respectively into first and second measurement information that are physical quantities;
collecting from the converter the first and second measurement information, obtaining, using the first and second measurement information, an operation amount of a control target instrument connected to the field instrument; and monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument.










acquiring measured results of a plurality of types of sensors provided in a field device; 

converting the measured results into measured information, the measured information being a physical quantity; storing the measured information; and 
providing the stored measured information by an information providing device to an outside of the field device in 


Regarding claim 1, claims 1 and 9 of the co-pending application teaches all limitation of instant application; however, claims 1 and 9 of the co-pending application does not teach: a built-in flow-rate sensor housed in the main body; a sensing device connected to the main body via a transmission line; collects from the converter the first and second measurement information, obtains, using the first and second measurement information,  an operation amount of a control target instrument connected to the field instrument, and monitors and directly controls the control target instrument, without a host system, by outputting  a control instruction that includes the operation amount to the control target instrument.
Ishii from the same or similar field of endeavor teaches:
a built-in flow-rate sensor housed in the main body; (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, 
collects from the converter the first (see [0045]; Ishii: “The sensor information acquirer 12 converts the acquired sensor information into signal or information representing the running condition of the equipment in which the sensor 11 is measured, signal or information in predetermined format when the diagnoser 15 can utilize in diagnosing the running condition of the equipment. The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” That is, the diagnose 15 receives the measurement information from the sensor information acquirer 12 (the converter))
obtains, using the first (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”. See [0175]; Ishii: “Next, in the field device system 1 constituted in the plant installing the field devices 10, third specific example that the field device system 1 diagnoses the running condition of the equipment including the external factor will be described.”) 
However, Ishii does not explicitly teach:
a sensing device connected to the main body via a transmission line; 
collects from the converter the …second measurement information,
obtains, using the second measurement information, an operation amount of a control target instrument connected to the field instrument, and
monitors and directly controls the control target instrument, without a host system, by outputting  a control instruction that includes the operation amount to the control target instrument.
Mackie from the same or similar field of endeavor teaches:
a sensing device (see [0145]; Mackie: “a retrofit device (119)”)connected to the main body (see [0145]; Mackie: “a water meter”) via a transmission line, (see [0145]; Mackie: “FIG. 6, shows a retrofit device (119) installed on a water meter… The retrofit device is made up of parts (121), . . . , (128) … The electrical components that reside in the camera housing (129) are connected to electrical components in (125) by means of a cable, not shown in FIG. 6. The electronic components of auxiliary module (125) are connected to the ones in the camera housing by means of a cable, now shown in FIG. 6, and the electronic components of (127) are connected to the ones in (124) by means of cable (127).”)
collects from the converter the …second measurement information, (see [0032]; Mackie: “Sensors (64) are for the collection of further environmental data. For instance, (64) may include a vibration sensor attached to the pipe, to collect sonic signatures. (64) may as well be sensor to measure the ambient temperature or humidity.” See [0142]; Mackie: “The retrofit device is capable of receiving instructions for the collection of signals generated by its sensors, performed at a scheduled time interval, and send the results to other devices or a management infrastructure.”)
obtains, using the …second measurement information, an operation amount of (see [0032]; Mackie: “A retrofit device typically contains various sensors, to gather environmental data. In a retrofit device, sensors may be used to observe the state of the legacy device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Mackie’s features of a sensing device connected to the main body via a transmission line; collects from the converter the …second measurement information, obtains, using the second measurement information, an operation amount of the field instrument. Doing so would enhance the function of the legacy flow meter in order to collect simultaneous data collection to improve error diagnostics in the pipe. (Mackie, [0003] and [0008])
However, it does not explicitly teach:
obtains, using the second measurement information, an operation amount of a control target instrument connected to the field instrument, and
monitors and directly controls the control target instrument, without a host system, by outputting  a control instruction that includes the operation amount to the control target instrument.
Doughty from the same or similar field of endeavor teaches:
obtaining, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10)
monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument. (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged” See page 5, lines 1-4; Doughty: “In another embodiment, the microcontroller controls an external device that is logically coupled to the microcontroller based upon one or more of the parameters being monitored and/or controlled by the microcontroller”. Since the microcontroller is a part of the digital electronic process controller unit, that means the system controls the valve without a host system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ishii and Mackie to include Doughty’s features of a processor that obtaining, using the …second measurement information, an operation amount of a control target instrument connected to the field 

Regarding claim 4, claim 3 of the co-pending application, Ishii, Mackie, and Doughty teaches all limitation of instant application; however, claims 1 of the co-pending application does not teach wherein the processor determines the operation amount of the control target instrument based on at least one of the first and second measurement information and the measurement value, and outputs the control instruction to each of a plurality of control target instruments.
(see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”), and outputs the control instruction (see [0195]; Ishii: “the field device system 1 of the third specific example, each of the field devices 102 to 105 represents (notifies), same as the first specific .
However, Ishii does not explicitly teach the processor determines the operation amount of the control target instrument …, and outputs the control instruction to each of a plurality of control target instruments.
Doughty from the same or similar field of endeavor teaches: the processor (see page 5, line 16 and Fig.1; Doughty: “The process controller 10 includes a microcontroller 12”) determines the operation amount of the control target instrument … (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.” See page 4, lines 28-31; Doughty: “A microcontroller processes the detected signal and/or value and the control set point to generate a signal”. That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10), and outputs the control instruction to each of a plurality of control target instruments (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged”. See page 6, lines 8 and Fig. 1; Doughty: “valves 22 and 24” (a plurality of control target instruments)).


Regarding claim 5, claim 13 of the co-pending application teaches all limitation of instant application; however, claim 13 of the co-pending application does not teach:
a main body; a built-in flow-rate sensor housed in the main body; and a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; and a sensor installation tool that installs the sensing device to an outside of the main body,
collecting from the converter the first and second measurement information, obtaining, using the first and second measurement information, an operation amount of a control target instrument connected to the field instrument; and monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument.
Ishii from the same or similar field of endeavor teaches:
a main body installed to a piping; (see Fig. 1 and [0039]; Ishii: “FIG. 1 is a block diagram showing a schematic configuration of a field device in an embodiment of the present invention”. See [0100]; Ishii: “FIG. 3 shows an example of a case that the field device 10 as a pump and a flow meter is installed on the pipe P arranged in the field (field area) in the plant.”); a built-in flow-rate sensor housed in the main body (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: , 
collecting from the converter the first(see [0045]; Ishii: “The sensor information acquirer 12 converts the acquired sensor information into signal or information representing the running condition of the equipment in which the sensor 11 is measured, signal or information in predetermined format when the diagnoser 15 can utilize in diagnosing the running condition of the equipment. The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” That is, the diagnose 15 receives the measurement information from the sensor information acquirer 12 (the converter))
obtaining, using the first (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”. See [0175]; Ishii: “Next, in the field device system 1 constituted in the plant installing the field devices 10, third specific 
However, Ishii does not explicitly teach:
a sensing device connected to the main body via a transmission line, 
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; 
a sensor installation tool that installs the sensing device to an outside of the main body; 
collecting from the converter … the second measurement information,
obtaining, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument and
monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument.
Mackie from the same or similar field of endeavor teaches:
a sensing device (see [0145]; Mackie: “a retrofit device (119)”)connected to the main body (see [0145]; Mackie: “a water meter”) via a transmission line, (see [0145]; Mackie: “FIG. 6, shows a retrofit device (119) installed on a water meter… The retrofit device is made up of parts (121), . . . , (128) … The electrical components that reside in the camera housing (129) are connected to electrical components in (125) by means of a cable, not shown in FIG. 6. The electronic components of auxiliary module (125) are connected to the ones in the camera housing by means of a cable, now 
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; (see [0036]; Mackie: “A module may contain one or more sensors. In FIG. 1, module (11) contains a set of sensors, (34), module (12) contains a set of sensors, (23), module (24) contains sensor set (25), module (28) contains sensor set (33) and (29) contains sensor sets (30) and (40). Each set of sensor may contain zero or more sensors, or various types. For instance, sensor set (25) may contain pressure and temperature sensors.”)
a sensor installation tool that installs the sensing device to an outside of the main body; (see [0046]; Mackie: “FIG. 2, in addition shows various elements, (59), (60), (61), (62), (63), and (64), that pertain to the functioning of the retrofit device that is presented in one embodiment of this invention.” See [0077]; Mackie: “The sensor belonging to module (11), sensors (34) in FIG. 1, would correspond to the set of sensors made up of (59), (60), (61) and (62). They are mounted in the casing of module (11) of FIG. 1, at positions suited for each to fulfill its designated purpose.” See [0094]; Mackie: “One or more pressure sensors may be installed in the pipe in vicinity of the flow meter.” See [0095]; Mackie: “sensors (64) may include temperature sensors, and one of sensors (63), installed in the pipe envelope, may measure chemical properties of the transported medium, such as the salt content.”)
collecting from the converter the …second measurement information, (see [0032]; Mackie: “Sensors (64) are for the collection of further environmental data. For instance, (64) may include a vibration sensor attached to the pipe, to collect sonic 
obtaining, using the …second measurement information, an operation amount of (see [0032]; Mackie: “A retrofit device typically contains various sensors, to gather environmental data. In a retrofit device, sensors may be used to observe the state of the legacy device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Mackie’s features of a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; a sensor installation tool that installs the sensing device to an outside of the main body; collecting from the converter the second measurement information, and obtaining, using the second measurement information, an operation amount of the field instrument. Doing so would enhance the function of the legacy flow meter in order to collect simultaneous data collection to improve error diagnostics in the pipe. (Mackie, [0003] and [0008])
However, it does not explicitly teach: obtaining, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument, monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument.
Doughty from the same or similar field of endeavor teaches:
obtaining, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.” See page 4, lines 28-31; Doughty: “A microcontroller processes the detected signal and/or value and the control set point to generate a signal”. That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10)
monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument. (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged” See page 5, lines 1-4; Doughty: “In another embodiment, the microcontroller controls an external device that is logically coupled to the microcontroller based upon one or more of the parameters being .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ishii and Mackie to include Doughty’s features of a processor that obtaining, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument and monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument. Doing so would properly control and alter the amount of fluid flowing in such systems in order to achieve the desired results. (Doughty, page 1, lines 24-25)
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2017/0131705 A1 –hereinafter Ishii) in view of Mackie et al. (US 20170234709A1 –hereinafter Mackie) further in view of Doughty et al. (WO 2007/130215 A2 –hereinafter Doughty).
Regarding claim 1, Ishii teaches a field instrument comprising: 
a main body installed to a piping; (see Fig. 1 and [0039]; Ishii: “FIG. 1 is a block diagram showing a schematic configuration of a field device in an embodiment of the present invention”. See [0100]; Ishii: “FIG. 3 shows an example of a case that the field device 10 as a pump and a flow meter is installed on the pipe P arranged in the field (field area) in the plant.”)
a built-in flow-rate sensor housed in the main body; (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, for example, measures the flow rate of the liquid product flowing in the pipe P as the running condition of the pipe P at predetermined time or time interval”)



a converter that: (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12”.)
acquires a first measurement result from the built-in flow-rate sensor (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 acquires the sensor information acquired from sensor 11, and converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”), and 
converts the first (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 … converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”) and (see [0045]; Ishii: “The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” See [0025]; Ishii: “measurement information representing result of the measurement”); and 

collects from the converter the first(see [0045]; Ishii: “The sensor information acquirer 12 converts the acquired sensor information into signal or information representing the running condition of the equipment in which the sensor 11 is measured, signal or information in predetermined format when the diagnoser 15 can utilize in diagnosing the running condition of the equipment. The sensor information acquirer 12 outputs the converted signal or That is, the diagnose 15 receives the measurement information from the sensor information acquirer 12 (the converter))
obtains, using the first (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”. See [0175]; Ishii: “Next, in the field device system 1 constituted in the plant installing the field devices 10, third specific example that the field device system 1 diagnoses the running condition of the equipment including the external factor will be described.”) 

However, Ishii does not explicitly teach:
a sensing device connected to the main body via a transmission line, 
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; 
a sensor installation tool that installs the sensing device to an outside of the main body; 
…simultaneously acquires a second measurement result from the sensing device via the transmission line, and
converts the … second measurement results respectively into second measurement information that are physical quantities,
a processor that: 
collects from the converter the …second measurement information,
obtains, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument and
monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument.
Mackie from the same or similar field of endeavor teaches:
a sensing device (see [0145]; Mackie: “a retrofit device (119)”)connected to the main body (see [0145]; Mackie: “a water meter”) via a transmission line, (see [0145]; Mackie: “FIG. 6, shows a retrofit device (119) installed on a water meter… The retrofit device is made up of parts (121), . . . , (128) … The electrical components that reside in the camera housing (129) are connected to electrical components in (125) by means of a cable, not shown in FIG. 6. The electronic components of auxiliary module (125) are connected to the ones in the camera housing by means of a cable, now shown in FIG. 6, and the electronic components of (127) are connected to the ones in (124) by means of cable (127).”)
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; (see [0036]; Mackie: “A module may pressure and temperature sensors.”)
a sensor installation tool that installs the sensing device to an outside of the main body; (see [0046]; Mackie: “FIG. 2, in addition shows various elements, (59), (60), (61), (62), (63), and (64), that pertain to the functioning of the retrofit device that is presented in one embodiment of this invention.” See [0077]; Mackie: “The sensor belonging to module (11), sensors (34) in FIG. 1, would correspond to the set of sensors made up of (59), (60), (61) and (62). They are mounted in the casing of module (11) of FIG. 1, at positions suited for each to fulfill its designated purpose.” See [0094]; Mackie: “One or more pressure sensors may be installed in the pipe in vicinity of the flow meter.” See [0095]; Mackie: “sensors (64) may include temperature sensors, and one of sensors (63), installed in the pipe envelope, may measure chemical properties of the transported medium, such as the salt content.”)
	…simultaneously acquires a second measurement result from the sensing device via the transmission line, and (see [0100]; Mackie:” consider magnetic sensors (61) in FIG. 2. that periodically record the magnetic field adjacent to the magnetic coupling.” See [0101]; Mackie: “For instance, if magnetic sensors (61) correspond to sensors (33) in FIG. 1. controller (32) may cache a set of signals recorded by (33)”. That is, the system receives and record the sensing data)
converts the … second measurement results respectively into second measurement information that are physical quantities, (see [0100]; Mackie: “The tasks a sensor processor may perform in processing signals may be complex. Consider magnetic sensors (61) in FIG. 2. that periodically record the magnetic field adjacent to the magnetic coupling. Their sensor processor reads the signals generated by them and converts signals into data that represent a time series of vectors that model the strength of the magnetic field at measurement points.”)
collects from the converter the …second measurement information, (see [0032]; Mackie: “Sensors (64) are for the collection of further environmental data. For instance, (64) may include a vibration sensor attached to the pipe, to collect sonic signatures. (64) may as well be sensor to measure the ambient temperature or humidity.” See [0142]; Mackie: “The retrofit device is capable of receiving instructions for the collection of signals generated by its sensors, performed at a scheduled time interval, and send the results to other devices or a management infrastructure.”)
obtains, using the …second measurement information, an operation amount of (see [0032]; Mackie: “A retrofit device typically contains various sensors, to gather environmental data. In a retrofit device, sensors may be used to observe the state of the legacy device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Mackie’s features of a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH 
However, it does not explicitly teach:
a processor that obtains, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument, monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument.
Doughty from the same or similar field of endeavor teaches:
a processor that (see page 5, line 16 and Fig.1; Doughty: “The process controller 10 includes a microcontroller 12”) obtains, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.” See page 4, lines 28-31; Doughty: “A microcontroller processes the detected signal and/or value and the control set point to generate a That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10)
monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument. (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged” See page 5, lines 1-4; Doughty: “In another embodiment, the microcontroller controls an external device that is logically coupled to the microcontroller based upon one or more of the parameters being monitored and/or controlled by the microcontroller”. Since the microcontroller is a part of the digital electronic process controller unit, that means the system controls the valve without a host system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ishii and Mackie to include Doughty’s features of a processor that obtains, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument and monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument. Doing so would properly control and alter the amount of fluid 

Regarding Claim 4, the combination of Ishii, Mackie, and Doughty teaches the limitations as described in claim 1, Ishii teaches further comprising: 
a communication interface that connects to an external instrument (see [0046]; Ishiii: “The external device interface 13 exchanges signal and information (data) with the external device 30”) that acquires a measurement value measured by an external measuring instrument that is not directly connected to the field instrument (see [0046]; Ishiii: “The external device information represents the surrounding environment condition of the field device 10 and the running condition of other equipment that cannot be acquired by a sensor 11 provided in the field device 10.”); wherein 
(see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”), and outputs the control instruction (see [0195]; Ishii: “the field device system 1 of the third specific example, each of the field devices 102 to 105 represents (notifies), same as the first specific .
However, Ishii does not explicitly teach the processor determines the operation amount of the control target instrument …, and outputs the control instruction to each of a plurality of control target instruments.
Doughty from the same or similar field of endeavor teaches: the processor (see page 5, line 16 and Fig.1; Doughty: “The process controller 10 includes a microcontroller 12”) determines the operation amount of the control target instrument … (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.” See page 4, lines 28-31; Doughty: “A microcontroller processes the detected signal and/or value and the control set point to generate a signal”. That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10), and outputs the control instruction to each of a plurality of control target instruments (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged”. See page 6, lines 8 and Fig. 1; Doughty: “valves 22 and 24” (a plurality of control target instruments)).


Regarding Claim 5, Ishii teaches an instrument control method using a field instrument that comprises: a main body installed to a piping; (see Fig. 1 and [0039]; Ishii: “FIG. 1 is a block diagram showing a schematic configuration of a field device in an embodiment of the present invention”. See [0100]; Ishii: “FIG. 3 shows an example of a case that the field device 10 as a pump and a flow meter is installed on the pipe P arranged in the field (field area) in the plant.”); a built-in flow-rate sensor housed in the main body (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, for example, measures the flow rate of the liquid product flowing in the pipe P as the running condition of the pipe P at predetermined time or time interval”); 
acquiring a first measurement result from the built-in flow-rate sensor (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 acquires the sensor information acquired from sensor 11, and converts the sensor information into the , and 
converting the first (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 … converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”) and (see [0045]; Ishii: “The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” See [0025]; Ishii: “measurement information representing result of the measurement”); and 
collecting from the converter the first(see [0045]; Ishii: “The sensor information acquirer 12 converts the acquired sensor information into signal or information representing the running condition of the equipment in which the sensor 11 is measured, signal or information in predetermined format when the diagnoser 15 can utilize in diagnosing the running condition of the equipment. The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” That is, the diagnose 15 receives the measurement information from the sensor information acquirer 12 (the converter))
obtaining, using the first (see [0174]; Ishii: “The diagnoser 15 provided in each of the field calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”. See [0175]; Ishii: “Next, in the field device system 1 constituted in the plant installing the field devices 10, third specific example that the field device system 1 diagnoses the running condition of the equipment including the external factor will be described.”) 

However, Ishii does not explicitly teach:
a sensing device connected to the main body via a transmission line, 
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; 
a sensor installation tool that installs the sensing device to an outside of the main body; 
	…simultaneously acquires a second measurement result from the sensing device via the transmission line, and
converting the … second measurement results respectively into second measurement information that are physical quantities,
collecting from the converter … the second measurement information,
obtaining, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument and
monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument.
Mackie from the same or similar field of endeavor teaches:
a sensing device (see [0145]; Mackie: “a retrofit device (119)”)connected to the main body (see [0145]; Mackie: “a water meter”) via a transmission line, (see [0145]; Mackie: “FIG. 6, shows a retrofit device (119) installed on a water meter… The retrofit device is made up of parts (121), . . . , (128) … The electrical components that reside in the camera housing (129) are connected to electrical components in (125) by means of a cable, not shown in FIG. 6. The electronic components of auxiliary module (125) are connected to the ones in the camera housing by means of a cable, now shown in FIG. 6, and the electronic components of (127) are connected to the ones in (124) by means of cable (127).”)
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; (see [0036]; Mackie: “A module may contain one or more sensors. In FIG. 1, module (11) contains a set of sensors, (34), module (12) contains a set of sensors, (23), module (24) contains sensor set (25), module (28) contains sensor set (33) and (29) contains sensor sets (30) and (40). Each set of sensor may contain zero or more sensors, or various types. For instance, sensor set (25) may contain pressure and temperature sensors.”)
a sensor installation tool that installs the sensing device to an outside of the main body; (see [0046]; Mackie: “FIG. 2, in addition shows various elements, (59), (60), (61), (62), (63), and (64), that pertain to the functioning of the retrofit device that is 
	…simultaneously acquires a second measurement result from the sensing device via the transmission line, and (see [0100]; Mackie:” consider magnetic sensors (61) in FIG. 2. that periodically record the magnetic field adjacent to the magnetic coupling.” See [0101]; Mackie: “For instance, if magnetic sensors (61) correspond to sensors (33) in FIG. 1. controller (32) may cache a set of signals recorded by (33)”. That is, the system receives and record the sensing data)
converting the … second measurement results respectively into second measurement information that are physical quantities, (see [0100]; Mackie: “The tasks a sensor processor may perform in processing signals may be complex. Consider magnetic sensors (61) in FIG. 2. that periodically record the magnetic field adjacent to the magnetic coupling. Their sensor processor reads the signals generated by them and converts signals into data that represent a time series of vectors that model the strength of the magnetic field at measurement points.”)
collecting from the converter the …second measurement information, (see [0032]; Mackie: “Sensors (64) are for the collection of further environmental data. For 
obtaining, using the …second measurement information, an operation amount of (see [0032]; Mackie: “A retrofit device typically contains various sensors, to gather environmental data. In a retrofit device, sensors may be used to observe the state of the legacy device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Mackie’s features of a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; a sensor installation tool that installs the sensing device to an outside of the main body; simultaneously acquires a second measurement result from the sensing device via the transmission line, and converts the second measurement results respectively into second measurement information that are physical quantities, collecting from the converter the second measurement information, and obtaining, using the second measurement information, an operation amount of the field instrument. Doing so would enhance the function of the legacy flow meter in order to collect simultaneous data collection to improve error diagnostics in the pipe. (Mackie, [0003] and [0008])
obtaining, using the … measurement information, an operation amount of a control target instrument connected to the field instrument, monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument.
Doughty from the same or similar field of endeavor teaches:
obtaining, using the … measurement information, an operation amount of a control target instrument connected to the field instrument (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.” See page 4, lines 28-31; Doughty: “A microcontroller processes the detected signal and/or value and the control set point to generate a signal”. That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10)
monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument. (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged” See page 5, lines 1-4; Doughty: .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ishii and Mackie to include Doughty’s features of a processor that obtaining, using the …second measurement information, an operation amount of a control target instrument connected to the field instrument and monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument. Doing so would properly control and alter the amount of fluid flowing in such systems in order to achieve the desired results. (Doughty, page 1, lines 24-25)

Regarding Claim 6, the combination of Ishii, Mackie, and Doughty teaches the limitations as described in claim 1, Doughty teaches wherein the control instruction executes at least one of: 
turning a rotating warning light on or off, turning a buzzer on or off, opening or closing a gate, opening or closing a valve, rotating a pump, and turning a heater on or off. (see page 5, lines 6-8; Doughter: “The microcontroller determines whether the valve should be adjusted by opening the valve, closing the valve or leaving the valve unchanged”).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Mackie in view of Doughty further in view of Ito et al. (JP 3363063 B2 -hereinafter Ito – Note: as machine translation attached).
Regarding Claim 3, the combination of Ishii, Mackie, and Doughty teaches the limitations as described in claim 1, Doughty teaches further comprising: 
a port that directly connects the field instrument to the control target instrument (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.”); 
The same motivation to combine Ishii, Mackie, and Doughty set forth for Claim 1 equally applies to Claim 3.
However, it does not explicitly teach wherein the field instrument and the control target instrument are connected with a signal line in a one-to-one connection.
Ito from the same or similar field of endeavor teaches wherein the field instrument (see Fig.1 and page 5, lines 11-12; Ito teaches a control controller 100) and the control target instrument (see Fig.1 and page 5, lines 11-12; Ito teaches a control target auxiliary machine) are connected with a signal line in a one-to-one connection (see page 5, lines 24-25; Ito: “The PDCM 200 of this embodiment has a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ishii, Mackie, and Doughty to include Ito’s features of connecting the field instrument and the control target instrument with a signal line in a one-to-one connection. Doing so would reduce the wiring from the control equipment room to improve the control performance and the reliability and reduce cost. (Ito, [0026])

Response to Arguments
Applicant’s arguments filed 06/14/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to applicant’s argument located within the first paragraph of the sixth page of the remarks (numbered as page 10) which recites:
“Consistent with the above example and without acquiescing to the Examiner's position, amended independent claim 1 recites limitations (i)-(v) already discussed above with respect to the § 101 rejection. Ishii and Doughty do not disclose or suggest these limitations.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Mackie, has been relied upon to reject the limitations incorporated in the amendment. 

With respect to applicant’s argument located within the first paragraph of the sixth page of the remarks (numbered as page 10) which recites:
“Moreover, Ishii fails to disclose or suggest the converter required by above limitation 
(ii). In Ishii, an external information acquirer 14 obtains information from an external device 30, which is not a component of a field device 10, independently from a sensor information acquirer 12 that obtains information from a sensor 11 (the alleged "built-in flow-rate sensor").”

The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, the Specification does not include any support for the limitation (ii). While Ishii [0109] discloses “a converter acquires a first measurement result from the built-in flow-rate sensor,” Mackie [100] discloses “…simultaneously acquires a second measurement result from the sensing device via the transmission line.” The claims as presently presented do not preclude this interpretation.

With respect to applicant’s argument located within the first paragraph of the seventh page of the remarks (numbered as page 11) which recites:
“Furthermore, Doughty does not disclose or suggest obtaining at least two kind of measurement information collected from different types of sensors. See id. Therefore, a person of ordinary skill would not have found any motivation or reason to modify Ishii based on Doughty to arrive at the claimed invention, which monitors and directly controls, without a host system, the control target instrument using the measurement information collected from different types of sensors.”


For similar as those presented above with respect to independent claim 1, claims 5 is rejected in view of the cited references.

Dependent claims 3-4 and 6 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117